Citation Nr: 0814012	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from April 1955 to April 1962 
and from July 1962 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted the veteran's claim of 
service connection for PTSD, assigning a 30 percent rating 
effective August 14, 2003.  This decision was issued to the 
veteran and his service representative in February 2004.  The 
veteran disagreed with this decision in January 2005, seeking 
an initial rating greater than 30 percent for his service-
connected PTSD.  He perfected a timely appeal in January 2006 
and requested a Central Office Board hearing.  In a written 
statement filed at the Board in February 2008, however, the 
veteran withdrew his Board hearing request.  See 38 C.F.R. 
§ 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as difficulty establishing and 
maintaining effective work and social relationships, poor 
sleep, poor appetite, frequent nightmares, and some suicidal 
ideation.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The issue on appeal is a "downstream" element of the RO's 
grant of service connection for PTSD in the currently 
appealed rating decision issued in January 2004.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In letters issued in August, October, and in November 2003, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letters informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his PTSD during service, and 
noted other types of evidence the veteran could submit in 
support of his claim.  The veteran also was informed of when 
and where to send the evidence.  In response, the veteran 
notified VA in April 2006 that he had no more information or 
evidence to submit in support of his claim

Although the VCAA notice provided to the veteran did not 
contain notice of the Dingess requirements, the claimant has 
had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran has not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the January 2004 rating decision was 
fully favorable to the veteran on the issue of service 
connection for PTSD, and because the veteran's higher initial 
rating claim for PTSD is being granted herein, to 50 percent 
disabling, the Board finds no prejudice to the veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file.  The National Personnel 
Records Center in St. Louis, Missouri (NPRC), notified the RO 
in September 2003 that no further records were available for 
review, in response to a request for additional service 
medical records.  The veteran asserted in September 2003 that 
he had been treated at Christian Hospital in St. Louis, 
Missouri.  This facility notified the RO in November 2003 
that it had no records for the veteran.  The veteran also 
asserted that he was treated between 2000 and 2003 at the 
U.S. Army Hospital at Fort Leonard Wood, Missouri; in 
response to a request for the veteran's records, however, 
this facility notified the RO in November 2003 that no 
records were available.  VA also has provided the veteran 
with examinations to address the current nature and severity 
of his service-connected PTSD.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is evaluated currently 
as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  
See 38 C.F.R. § 4.130, DC 9411 (2007).  

Under DC 9411, a 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the veteran's claim, a GAF 
score of 41-50 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 61-70 indicates some mild symptoms or some 
difficulty in social, occupational, or school functioning but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in April 1955, 
the veteran denied any medical history of nervous trouble and 
his psychiatric system was normal.  The veteran's history and 
clinical evaluation were unchanged on subsequent physical 
examinations in March 1958, April 1962, May 1964, January 
1966, June 1966, and in January 1968.

On outpatient treatment in April 1968, the veteran complained 
of poor appetite and recent weight loss.  The disposition 
included neuropsychosis versus mental depression.

When he filed his service connection claim for PTSD in August 
2003, the veteran attached copies of award letters for a 
Silver Star while in combat in Vietnam and for a Bronze Star 
for distinguished service in Vietnam from August 1966 to July 
1967 and from July 1969 to July 1970.

The post-service medical evidence shows that, on VA 
outpatient treatment in October 2003, the veteran complained 
of intrusive flashbacks to Vietnam, nightmares, and panic 
attacks.  He denied active suicidal or homicidal ideation.  
The impressions included PTSD.

On private outpatient treatment in October 2003, the veteran 
complained of severe depression and daily PTSD symptoms.  The 
veteran's GAF score was 45-50, indicating serious symptoms.  
The assessment included PTSD.

Following a VA social work assessment in November 2003, 
during which the veteran described his claimed in-service 
stressors, the VA social worker concluded that the veteran 
"likely suffers from moderate to severe" PTSD.

On VA examination in December 2003, the veteran complained of 
poor sleep, poor appetite, suicidal ideation "every month or 
so," and a history of suicide attempts.  He reported that he 
had served on active duty with Special Forces in Vietnam from 
1961 to 1962, 1966 to 1967, and from 1969 to 1970.  His 
awards and decorations included the Combat Action Ribbon and 
Combat Infantry Badge.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran was twice divorced and, although he had 
relationships with his 2 adult children, he described those 
relationships as "distant."  He also had few friends.  The 
veteran had retired in 1999 after working since 1976 in a 
city parks department.  Mental status examination of the 
veteran showed that, near the end of the psychiatric 
interview, the veteran "became extremely anxious and said he 
couldn't stay very much longer and started to cry," no 
suicidal or homicidal ideation, speech within normal limits, 
logical and relevant thought processes, no cognitive 
impairment or perceptual disturbances such as hallucinations 
or delusions, full orientation, no obsessive or ritualistic 
behavior, and normal judgment and insight.  The veteran's GAF 
score was 61, indicating some mild symptoms.  The diagnoses 
included chronic PTSD.

The veteran received regular VA outpatient treatment for PTSD 
in 2004.

In a February 2005 "Physician's Statement," J.C., M.D. 
(Dr. J.C.), checked a box indicating that the veteran's PTSD 
met the rating criteria for a 70 percent rating.

On VA examination in November 2005, the veteran complained 
that his mood was usually depressed, he occasionally cried, 
and he experienced some increased suicidal ideation since his 
last VA examination in December 2003.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records and post-service VA treatment records.  The 
veteran denied any homicidal ideation.  The VA examiner 
stated that there was no overall change in the veteran's mood 
from his last VA examination.  The veteran did not believe 
that life was worth living.  The veteran denied having "much 
anger" or panic attacks.  He also reported having between 3 
and 6 nightmares a month or 2 to 3 nightmares a week.  This 
was unchanged from his last VA examination.  Mental status 
examination of the veteran showed full orientation, logical 
and coherent thoughts, normal speech, no dysphasia, 
hallucinations, delusions, psychosis, or organic brain 
syndrome, no homicidal ideation, some suicidal ideation but 
no intent, moderate depression, no excessive anxiety, and 
impulsiveness in judgment.  The VA examiner stated that the 
veteran overall showed no change since his last VA 
examination.  "Alcohol appears to be more of a problem than 
the PTSD."  The veteran's GAF score for PTSD was 61, which 
the VA examiner noted was unchanged from the last 
examination.  The diagnoses included chronic PTSD.

On VA examination in June 2007, the veteran complained of 
nightmares and "flashbacks about killing people."  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran was socially isolated 
in terms of friends.  He denied any suicide or homicide 
attempts.  Mental status examination of the veteran showed 
appropriate impulse control, normal speech, full orientation, 
no suicidal or homicidal ideation, no perceptual distortions, 
rational and logical thought content, goal-directed thought 
process, and no psychotic symptomatology.  The veteran's GAF 
score for PTSD was 50, indicating serious symptoms.  The 
diagnoses included chronic PTSD.

The Board finds that the preponderance of the evidence 
supports a higher initial rating of 50 percent for PTSD.  
Although the veteran complained of poor appetite and recent 
weight loss on one occasion during active service, he was not 
diagnosed with PTSD at any time during his 20 years of active 
service.  The Board acknowledges the veteran's honorable 
combat service in Vietnam for which he was awarded the Silver 
Star and the Bronze Star.  The post-service medical evidence 
shows that the veteran has been treated consistently for PTSD 
since 2003.  On VA outpatient treatment in October 2003, the 
veteran complained of flashbacks to his Vietnam service, 
nightmares, and panic attacks.  His GAF score of 45-50 
indicated serious symptoms.  He also complained of severe 
depression on private outpatient treatment that same month.  
On VA examination in December 2003, the veteran reported that 
he had a distant relationship with his 2 adult children and 
few friends.  The VA examiner noted that the veteran became 
extremely anxious during the psychiatric interview and 
started crying.  The veteran's GAF score was 61, indicating 
some mild symptoms.  In November 2005, the veteran reported 
increased suicidal ideation since his December 2003 VA 
examination.  He stated that life was not worth living.  He 
experienced 3-6 nightmares per month and 2-3 nightmares per 
week.  There was some suicidal ideation and moderate 
depression on mental status examination.  Although the 
veteran's GAF score was 61 in November 2005, it had worsened 
to 50 following VA examination in June 2007 and he was 
socially isolated.  Because the veteran's PTSD symptomatology 
is more consistent with an initial rating of 50 percent, and 
because most of the criteria for a higher initial rating than 
50 percent are not present, the Board finds that an initial 
rating of 50 percent for PTSD is warranted.

The veteran and his service representative rely heavily on 
the February 2005 "Physician's Statement," by Dr. J.C., in 
which this examiner checked a box indicating that the 
veteran's PTSD met the rating criteria for a 70 percent 
rating, as support for a higher initial rating of 70 percent 
for service-connected PTSD.  It is not clear what Dr. J.C. 
based this opinion on, however, since it is not totally 
supported by contemporaneous medical evidence of record 
showing that few of the criteria for a 70 percent rating for 
PTSD were present.  There is no indication that Dr. J.C. had 
access to or reviewed the veteran's claims file, including 
his service medical records or post-service VA treatment 
records, prior to checking the box for a 70 percent rating 
for PTSD and signing this statement.  Because it is clear 
that the February 2005 statement by Dr. J.C. is merely a 
recitation of the veteran's own contention, the Board finds 
this statement of less probative value than other 
contemporaneous medical evidence which does not support a 
higher initial rating of 70 percent for service-connected 
PTSD.

In adjudicating the veteran's higher initial rating claim for 
service-connected PTSD, the Board has considered Fenderson 
and whether the veteran is entitled to increased evaluations 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Veterans Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Veterans Court also discussed the concept 
of the "staging" of ratings and found that, in cases where 
an appellant disagrees with an initial disability evaluation, 
it was possible for VA to assign separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  See Fenderson, 
12 Vet. App. at 126.  As noted above, the evidence of record, 
however, from the day the veteran filed this claim to the 
present supports the conclusion that he is not entitled to 
additional increased compensation during any other time 
within the appeal period.  


ORDER

Entitlement to a disability rating of 50 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


